IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


DEVIN ROUSE,                                : No. 135 EM 2019
                                            :
                   Petitioner               :
                                            :
                                            :
             v.                             :
                                            :
                                            :
PHILADELPHIA COMMON PLEAS COURT,            :
                                            :
                   Respondent               :


                                    ORDER



PER CURIAM

      AND NOW, this 5th day of February, 2020, the Application for Leave to File

Original Process is GRANTED, and the “Writ of Mandamus” is DENIED.